Stark App. Nos. 2002CA00038 and 2002CA00061, 2002-Ohio-7214. Discretionary appeal allowed on Proposition of Law No. II; cause consolidated with 2003-0415, Poulton v. Am. Economy Ins. Co., Stark App. Nos. 2002CA00038 and 2002CA00061, 2002-Ohio-7214; causes held for the decision in 2002-1126 and 2002-1433, Allen v. Johnson, Wayne App. Nos. 01CA0046 and 01CA0047, 2002-Ohio-3404; and briefing schedule stayed.
Lundberg Stratton, J., concurs but would allow all propositions of law.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.